Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 02/04/2022, wherein Claims 1, 2, 6, and 8 were amended and claims 12-17 were added. The objection to claim 6, 112b, 102 and 103 rejections made in the previous office action have been withdrawn, in view of the amended claims. New claims 12-17 have been examined below. 
Allowable Subject Matter
Claims 1-4, 6, 8 and 9 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding allowable Claim 1, the closest prior art of Guo Shumei not teach, suggest nor discloses or make obvious the combination of a guide device having at least a positioning guide with a base plate, a housing module, the positioning guide having a sloped face, the positioning guide being mounted in the housing module wherein the housing module having a spring system, the spring system preloading the positioning guide in the transverse direction, wherein the positioning guide further includes a positioning guide bracket and a receiving plate, the positioning guide bracket presenting the positioning face and the receiving plate guided linearly in the housing module, and wherein the housing module is fastened on a base plate with the receiving plate arranged between the base plate and the housing module in combination with all the other limitations of claim 1. Based on their dependency on claim 1, claims 4, 6, 8 and 9 are allowed. 
Regarding Claim 12 the closest prior art of Guo Shumei not teach, suggest nor discloses or make obvious the combination of a base plate with a housing module coupled to the base plate and a positioning guide mounted to the housing module and including a receiving plate positioned between the base plate and the housing module and linearly moveable relative to the housing module in a transverse direction, with a positioning guide bracket connected to the receiving plate and presenting a sloped positioning face for contacting a peripheral edge of a blank with the blank positioned in the transverse direction; and the housing module having a spring system preloading the positioning guide in the transverse direction in combination with all the other limitations of claim 12. Based on their dependency on claim 12, claims 13-17 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN G SANTIAGO MARTINEZ/               Examiner, Art Unit 3723                                         
                                                                                                                                                Ldw
/LEE D WILSON/               Primary Examiner, Art Unit 3723                                                                                                                                                                                         	march 9, 2022